Appeal from a judgment of the Supreme Court (Ceresia, Jr., J.), entered January 25, 2007 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Central Office Review Committee denying his grievance.
In 2001, petitioner was convicted of assault in the first degree and criminal possession of marihuana in the first degree and was sentenced, respectively, to concurrent prison terms of 18 years and 5 to 15 years. After he was remanded to the custody of respondent, a five-year term of postrelease supervision was added to his sentence. Petitioner filed a grievance challenging this action, which was ultimately denied by the Central Office Review Committee. He then commenced this CPLR article 78 proceeding. Following joinder of issue, Supreme Court dismissed the proceeding and this appeal ensued.
The Attorney General has advised this Court by letter that, since the commencement of this proceeding, respondent has removed the five-year period of postrelease supervision that was added to petitioner’s sentence. Given that petitioner has received all the relief to which he is entitled, the appeal is dismissed as moot (see Matter of Singh v Eagen, 19 AD3d 848 [2005]).
Cardona, PJ., Mercure, Peters, Rose and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.